DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over the Admitted Prior Art (APA).
Regarding claims 1 and 4, Applicants’ admit that conventional dust cores use magnetic powders formed of soft magnetic metal material including Fe (Paragraph 0004) wherein it is recognized that the amount of magnetic to non-magnetic material filling ratio is desired to be high to improve the magnetic characteristics (Paragraph 0005), however direct contact between the metallic magnetic particles leads to core loss and eddy currents (ibid). To suppress these negatives, it is known to form oxides/phosphate coatings on the magnetic particles (Paragraph 0006 – JP ‘010 A incorporated herein by reference).
The APA is argued as failing to provide sufficient properties (Paragraph 0007) when created using the methodology of JP ‘010 A and the APA is silent with regard to the claimed Sz and Rz profiles.
However, all Applicants are claiming is that the coating on the particles is uniform. Regardless of how you characterize it, that is what the present claims are attempting to capture … that the difference between the peak-valley and peak-ridge measurements are within 10 – 700 nm of each other; i.e. that the coating across the entirety of the particle is substantially uniform.
It is the Examiner’s opinion that this is obviously desired by any skilled artisan.  There is no teaching, suggestion or reason to desire a non-uniform coating on the particles, as it would obviously lead to non-uniform characteristics and increased difficulty in tailoring the properties of the final product using said coated particles.  The exact magnitude of the non-uniformity would have been a results-effective variable as a direct trade-off between perfect uniformity (Rz and Sz being 0 nm) and the reality and cost of being able to actually form such a perfectly uniform coating (highly unlikely given thermodynamic driven coating processes and the sheer magnitude of the number of particles to be coated in any one batch).
Since the APA provides clear teaching as to the importance of forming the coating to enhance the resistance to eddy currents and core loss, as well as the knowledge that the more magnetic material relative to non-magnetic material present the better the magnetic properties of the coated particles, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the uniformity and overall thickness of the non-magnetic oxide/phosphate coating through routine experimentation, especially given the knowledge in the art that uniform coatings are always desired over irregular and non-uniform coatings simply from the recognition of uniform properties across all aspects of the particle facing.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of ensure that the coating was reasonably uniform; i.e. meeting the claimed Rz and/or Sz values, which are simple characterization means of said uniformity, as taught by the APA and within the conventional and basic knowledge of a skilled artisan within the present field of endeavor.
Regarding claims 2, 3, and 5 - 8, these claims are (much like claims 1 and 4) attempting to characterize the thickness of the coating layer.  As noted above, the exact thickness and uniformity of the coating layer is deemed a known results-effective variable well within the knowledge of a person of ordinary skill in the art to tailor, given the obvious trade-offs between cost (high uniformity), magnetic properties (thin overall thickness of non-magnetic coating) and eddy current/core loss (sufficient overall thickness of non-magnetic coating). In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 9 and 10, the APA explicitly disclose the claimed coating materials (Paragraph 0006).
Regarding claims 11 and 12, the APA explicitly disclose amorphous alloys (ibid).
Regarding claims 13 and 14, the Examiner takes Official Notice that amorphous and nanocrystalline alloys are art recognized as conventional in the choice of magnetic materials for use in dust cores1. 
Regarding claims 15 – 18, dust cores meeting the claimed nominal apparatus limitations are disclosed in the APA (see citations above).


Claims 1 – 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yonezawa et al. (U.S. Patent App. No. 2018/0025822 A1) as evidenced by the Admitted Prior Art (APA) and Urata et al. (U.S. Patent App. No. 2019/0156975 A1).
Regarding claims 1 and 4, Yonezawa et al. disclose a soft magnetic metal powder (Title; Abstract) comprising a plurality of soft magnetic metal particles containing iron (Title; Abstract; Figures, element 11; and at least Paragraph 0019), wherein a surface of each of the soft magnetic metal particles is covered with a coating part (Figures, element 12).
Yonezawa et al. fails to disclose a maximum height Rz or Sz of a surface of the coating part being 10 to 700 nm.
	However, Yonezawa et al. explicitly teach that it is critical to form the particles to have high uniformity, including with the non-magnetic coating thereon (Abstract; Paragraphs 0003 – 0006, 0032 – 0033, 0038 – 0039, and 0045; and examples).  Yonezawa et al. further teaches a desire to have the circularity of the particles to be nearly perfect, i.e. that the height of the coating part is uniform across the entire surface of the particles giving way to a perfect sphere (citations above, especially Paragraphs 0003 – 0004 and 0033).  The Examiner acknowledges that it is not exactly clear whether Yonezawa et al. is referencing the particles with the coating as distinct powders or within the formed dust core body, in which case the coating part acts as both a ‘coating layer’ and as a binder for the particles.  Regardless, Yonezawa et al. is clear that the uniformity of the particles and the spacing between the particles is critical for achieving superior DC superimposing characteristics (citations above and Abstract).
	Furthermore, Yonezawa et al. clearly teach that the gap between the METAL particles 12 which includes the coating material 11 should be both uniform and 400 nm or less (Abstract and examples, as well as many paragraphs referencing the gap between the particles as shown in the Figures). This means an average thickness of <200 nm for each coating layer on each of the two adjacent particles.  The Examiner deems that this is necessarily an explicit teaching that the maximum peak-to-valley difference (which is what both Sz and Rz seek to characterize) should be minimized and should especially be values less than 700 nm (ideally <200 nm as that would be situations where the coating layer was discrete and absent in some locations on the powders).
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine an appropriate magnitude of Rz and/or Sz meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation, especially given the explicit teaching in Yonezawa et al. regarding the desire to ensure high uniformity in both the metal magnetic powder and the spacing between the magnetic metal powders (which is equal to twice the thickness of the non-magnetic coating applied thereon).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In terms of a structure where the coating is applied separately to the particles from a resin binder, etc. which then bonds the particles together, the Examiner takes Official Notice that discrete coated magnetic metal particles are well established in the art2 (though the Examiner notes that this distinction is not claimed, per se, as the Yonezawa et al. coated particles are deemed to read on the presently claimed structure).
Regarding claims 2, 3, and 5 - 8, these claims are (much like claims 1 and 4) attempting to characterize the thickness of the coating layer.  As noted above, the exact thickness and uniformity of the coating layer is deemed a known results-effective variable well within the knowledge of a person of ordinary skill in the art to tailor, given the obvious trade-offs between cost (high uniformity), magnetic properties (thin overall thickness of non-magnetic coating) and eddy current/core loss (sufficient overall thickness of non-magnetic coating). In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is especially true given the teaching in Yonezawa et al. regarding a total distance between particles of 400 nm or less; i.e. a total thickness of the coating layer being 200 nm or less.  This overlaps with all of the claimed ranges.
Regarding claims 9 and 10, Yonezawa et al. explicitly disclose the claimed coating materials (Paragraphs 0029, 0038, 0039). In addition, the Examiner takes Official Notice that a wide range of coating materials, including oxides and phosphates, for example, are conventional in the magnetic powder dust core arts3.
Regarding claims 11 - 14, the Examiner takes Official Notice that amorphous and nanocrystalline alloys are art recognized as conventional in the choice of magnetic materials for use in dust cores4. 
Regarding claims 15 – 18, Yonezawa et al. disclose dust cores meeting the claimed nominal apparatus limitations (Figures; Abstract; and Background section).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
/Kevin M. Bernatz/


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 For support of the Examiner’s position of Official Notice, see Urata et al. (U.S. Patent App. No. 2019/0156975 A1), at least Paragraph 0017.
        2 For support of the Examiner’s position of Official Notice, one need only look at the cited JP ‘010 A and the Admitted Prior Art.
        3 For support of the Examiner’s position of Official Notice, see APA paragraph 0006.
        4 For support of the Examiner’s position of Official Notice, see APA Paragraph 0006 and Urata et al. (U.S. Patent App. No. 2019/0156975 A1), at least Paragraph 0017.